
	
		II
		111th CONGRESS
		2d Session
		S. 2970
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 29, 2010
			Mr. Webb (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow rehabilitation expenditures for public school buildings to qualify for
		  rehabilitation credit.
	
	
		1.Short titleThis Act may be cited as the
			 Rehabilitation of Historic Schools Act
			 of 2010.
		2.Qualification of rehabilitation
			 expenditures for public school buildings for rehabilitation credit
			(a)In generalSection 47(c)(2)((B)(v) of the Internal
			 Revenue Code of 1986 (relating to tax-exempt use property) is amended by adding
			 at the end the following new subclause:
				
					(III)Clause not to apply to public
				schoolsThis clause shall not
				apply in the case of any building which is a qualified public educational
				facility (as defined in section 142(k)(1), determined without regard to
				subparagraph (B) thereof) and used as such both before and after such
				expenditure.
					.
			(b)ReportNot later than the date which is 5 years
			 after the date of the enactment of this Act, the Secretary of the Treasury,
			 after consultation with the heads of appropriate Federal agencies, shall report
			 to Congress on the effects resulting from the amendment made by subsection
			 (a).
			(c)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
